DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.
   

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/798,426, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Applicant’s claimed limitations in regard to a “wearable computing device” were not disclosed in the prior-filed application and, therefore, the priority date of the instant Application is the filing date of the provisional, 12/29/14, and the present application is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 17-42 and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-13, 17-42 and 44 are directed to an abstract idea in the form of mental processes, in terms of a process that can be performed in the human mind or by a human using pen and paper.
In regard to Claims 1, 17, and 34, the following limitations can be performed in the human mind or by a human using pen and paper:
a [method] for assisting a caregiver in providing CPR to a victim, the [method] comprising:
[…]
[…] obtain[ing] motion data indicative of chest compressions administered to a victim;
[…]
analyzing…treatment;
determining…parameters;
transmitting…stored;
generating…parameters,
[…] display[ing] the visual summary…metric;
	[…]

selectively…data displayed […].

In regard to the dependent claims, they also claim the same abstract idea to the extent that they merely claim further limitations in regard to a process that can be performed in the human mind or by a human using pen and paper.
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, , e.g., “one or more motion sensors”, “one or more wearable computing devices”, an ECG sensor with integrated defibrillator, a non-transitory computer readable medium, a computer program, and/or an “external defibrillator”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), embody Applicant’s abstract idea in a generic computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “one or more motion sensors”, “one or more wearable computing devices”, an ECG sensor with integrated defibrillator, a non-transitory computer readable medium, a computer program, and/or an “external defibrillator” are claimed these are all generic computing devices and are claimed merely in order to embody Applicant's abstract idea.  As evidence that these additional elements are generic, well-known, and conventional Applicant's specification, Applicant's specification discloses these elements in a manner 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, 17-39, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20130296719 A1 by Packer et al (“Packer"), in view of PGPUB US 20120123223 A1 by Freeman et al (“Freeman”), further in view of PGPUB US 20100306192 A1 by Kapur et al (“Kapur”).
In regard to Claims 1, 3-5, 7-13, 17-39, and 44 Packer teaches most of the claimed limitations including 
selectively displaying the visual summary…comprising a highlighting feature…the performance of CPR.
(see, e.g., paragraphs 70 and 72 regarding highlighting certain numbers in the visual display to indicate if/when they are out of range (i.e.., “highlighting…to indicate how the at least one of the plurality of parameters impacts the performance of CPR”).

Furthermore, while Packer may not also teach employing wearable glasses in the form of a heads up display in order to provide a user interface that provides feedback to the user regarding patient care, however, Freeman teaches these limitations (see, e.g., Figures 2-4 and paragraph 72).
 Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the wearable glasses in the form of a heads up display as taught by Freeman to implement the display otherwise taught by Packer (see, e.g., Figure 6, selection 612), in order to allow the person performing CPR to not have to move his/her field of view from what he/she is doing in order to see the display (see, e.g., Freeman at paragraph 72).

Furthermore, while Packer teaches using various highlighting techniques (see, e.g., paragraphs 70-72) as well as Packer teaches comparing parameters with acceptable ranges and changing the visible display various parameters based on that comparison (see, e.g., paragraph 72) in order to draw the rescuer’s attention it may fail to teach the other specifically claimed features, however, in an analogous reference Kapur teaches only providing negative messages in response to a request for information (see, e.g., paragraph 53)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Kapur to the otherwise cited prior art by not displaying positive parameters, based on the comparison of those parameters to ranges as taught by Kapur, in order to gain the trainee’s attention more easily.

	

In regard to Claim 2, Packer teaches employing a tablet computer for the display.  See, e.g., paragraph 35.
In regard to Claim 6, while Freeman may not specifically teach the display being on the lens of the glasses, however,
the Examiner takes OFFICIAL NOTICE that this feature was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to employ the lenses and see the display at the same time.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow the user to see the user interface and employ the lenses at the same time.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.
In regard to Claim 44, Packer teaches this feature.  See, e.g., paragraph 72.


Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Packer, in view of Freeman, further in view of Kapur, further in view of PGPUB US 20080171311 A1 by Centen et al (“Centen”).
In regard to Claim 40, while the otherwise cited art teaches providing various feedback it may not teach employing a wrist-worn device wherein that device generates periodic vibrations to synchronize chest compressions, however, in an analogous reference Centen teaches such a device (see, e.g., Figure 10 and paragraphs 103-105).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Specifically, it would have been obvious to have added the wrist-worn feedback device taught by Centen to the system otherwise taught by the otherwise cited prior art in order to provide another means of feedback to the user that was not distracting from the performance of CPR.

Claims 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Packer, in view of Freeman, further in view of Kapur, further in view of PGPUB US 20110179009 A1 by Nam (“Nam”).
In regard to Claims 41-42, while Packer teaches using various highlighting techniques (see, e.g., paragraphs 70-72) it may fail to teach these specifically claimed features, however, in an analogous reference Nam teaches differentially bolding text conveying a negative message as opposed to text conveying a positive message (see, e.g., paragraph 243);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Nam to the otherwise cited prior art by bolding parameters with a negative impact and leaving positive parameters in normal text, in order to gain the trainee’s attention more easily.

Double Patenting
Claims 1-13, 17-42, and 44 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18, 20, 28-38, and 41-51 of copending Application No. 13/798,426 (reference application), in view of Freeman, further in view of Centen. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Response to Arguments
	Applicant argues on page 13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    234
    724
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant’s claims are directed to a method of training a human being (to better deliver CPR) by employing a computer program and such subject matter has been held to be patent ineligible by the CAFC in, e.g., its (non-precedential) decision in In re Nobel Systems.



    PNG
    media_image2.png
    239
    694
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant’s claims are directed to, e.g., a mental process of collecting data, analyzing that data, and providing an output based on that analysis and the CAFC has held in, e.g., University of Florida Research that claims directed to such subject matter are not improvements to computers but patent ineligible as an abstract idea implemented on a generic computer.  See also, e.g., the PTAB’s (non-precedential) opinion in Ex parte Rauhala, Appeal 2020-001429 in this regard.
	Applicant’s argument on pages 14-15 is not persuasive because Applicant’s claimed subject matter is not analogous to that of Amdocs in terms of Applicant does not claim an improvement to record flows across networks generally.  That Applicant claims a process where information is selectively displayed does not necessarily require a computer and is not an improvement to computers generally.  See, e.g., the PTAB’s (non-precedential) opinion in Ex part Cheng, et al, Appeal 2018-004701 in this regard.
	Applicant’s arguments regarding the art rejections are addressed by the updated statement of rejection made supra.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715